Citation Nr: 1812780	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-18 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 6, 2015, and in excess of 20 percent thereafter for degenerative changes of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

5.  Entitlement to service connection for a left hip disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracic aorta and, if so, whether service connection for heart disorder, to include as due to exposure to herbicide agents and/or as secondary to diabetes mellitus, is warranted.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2013 by a Department of Veterans Affairs (VA) Regional Office.

In June 2015, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  In his October 2015 substantive appeal and December 2017 correspondence, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2017).   In December 2017, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of all evidence submitted thereafter.  Subsequent pertinent evidence submitted by the Veteran is therefore accepted for inclusion in the record on appeal.   See 38 C.F.R. §§ 20.800, 20.1304 (2017); see also section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Moreover, to the extent that updated VA treatment records relevant to the Veteran's heart disorder were associated with the file, as the Board herein reopens and remands such claim, the AOJ will have an opportunity to review all the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of reopening and remanding his claim. 

The issues of entitlement to service connection for diabetes mellitus and bilateral lower extremity peripheral vascular disease; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy; and entitlement to increased ratings for hypertension and degenerative changes of the lumbar spine with intervertebral disc syndrome have been raised by the record in a January 2018 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim of entitlement to service connection for heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 30, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting to withdraw the issues of entitlement to an increased rating for degenerative changes of the lumbar spine with intervertebral disc syndrome, and entitlement to service connection for a neck disorder, a bilateral knee disorder, bilateral upper extremity peripheral neuropathy, and a left hip disorder.

2.  In a final decision issued in August 2011, the AOJ denied entitlement to service connection for thoracic aorta for the purposes of entitlement to retroactive benefits.

3.  Evidence added to the record since the final August 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracic aorta.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to an increased rating for degenerative changes of the lumbar spine with intervertebral disc syndrome, and entitlement to service connection for a neck disorder, a bilateral knee disorder, bilateral upper extremity peripheral neuropathy, and a left hip disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The August 2011 rating decision that denied service connection for thoracic aorta for the purposes of entitlement to retroactive benefits is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2017)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for thoracic aorta.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, prior to the promulgation of a Board decision in the appeal, VA received a statement from the Veteran on June 30, 2015, at his DRO hearing requesting to withdraw his appeal as to the issues of entitlement to an increased rating for degenerative changes of the lumbar spine with intervertebral disc syndrome, and entitlement to service connection for a neck disorder, a bilateral knee disorder, bilateral upper extremity peripheral neuropathy, and a left hip disorder.  In this regard, such hearing testimony and the Veteran's October 2015 substantive appeal confirms this request.  Hence, although the Veteran's representative submitted an appellant brief in December 2017 that included these issues, and the RO certified these issues to the Board, the Board finds there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

II. Application to Reopen a Previously Denied Claim

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for thoracic aorta is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened issue of entitlement to service connection for heart disorder is deferred pending additional development consistent with the VCAA

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, a September 1996 rating decision found the Veteran's claim for service connection for thoracic aorta to be not well-grounded.  At such time, the AOJ noted that his service treatment records showed minimal tortuosity of the ascending portion of the thoracic aorta on a January 1977 X-ray; however, an ECG was within normal limits and a current VA examination from July 1996 failed to demonstrate a currently diagnosed heart disorder.  Thereafter, in an August 2011 rating decision, the AOJ denied service connection for thoracic aorta for the purposes of entitlement to retroactive benefits.  In this regard, the AOJ considered the Veteran's service treatment and personnel records, post-service treatment records and VA examinations, and the Veteran's statements.  However, as the Veteran did not have a diagnosis of a chronic heart condition, the AOJ denied such claim. 

In August 2011, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement as to such denial; no new and material evidence was received within one year of the issuance of the decision; and no additional relevant service department records have since been associated with the file.  Therefore, the August 2011 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2017)].

The evidence received subsequent to the August 2011 rating decision reflects current diagnoses of various heart disorders.  Specifically, a July 2014 VA examination reflects a diagnosis of sinus node dysfunction in the form of supraventricular arrhythmia with an implanted pacemaker, a July 2015 private treatment record shows a diagnosis of sinoatrial node dysfunction, and a July 2018 private treatment record reflects a diagnosis of acute coronary syndrome.  Furthermore, the Veteran has subsequently advanced a new theory of entitlement for his heart disorder as he has recently claimed as such is secondary to diabetes mellitus.  Consequently, the Board finds that the evidence added to the record since the final August 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracic aorta.  As such, new and material evidence has been received, and the claim is reopened.



ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent prior to March 6, 2015, and in excess of 20 percent thereafter for degenerative changes of the lumbar spine with intervertebral disc syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral knee disorder is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy is dismissed.

The appeal as to the issue of entitlement to service connection for a left hip disorder is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for thoracic aorta is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a heart disorder so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In July 2014, the Veteran underwent a VA examination so as to determine the nature and etiology of his heart disorder.  At such time, sinus node dysfunction in the form of supraventricular arrhythmia with an implanted pacemaker was diagnosed; however, the examiner found that such did not meet VA's definition of ischemic heart disease so as to allow presumptive service connection based on the Veteran's acknowledged in-service exposure to herbicide agents, and was not residual to the symptoms of chest pain he experienced while in the military.  In a second opinion obtained that same month, a different VA examiner found that the Veteran's diagnosed heart disorder was less likely than not related to his military service.

However, subsequent to such examination and opinion, private treatment records reflecting additional cardiac diagnoses have been obtained.  Specifically, records dated in July 2015 and July 2018 reflect diagnoses of sinoatrial node dysfunction and acute coronary syndrome, respectively.  Additionally, the July 2014 VA examiner did not address whether the Veteran's diagnosed heart disorder is related to his acknowledged in-service exposure to herbicide agents.  Furthermore, as noted in the Introduction, the Veteran currently has a pending claim for service connection for diabetes mellitus, which he now claims caused his heart disorder.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing such matters.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the electronic file, to include a copy of this Remand, to one of the VA examiner who provided the July 2014 opinion, or an appropriate substitute if necessary.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

(A)  The examiner should review the record and identify all heart disorders diagnosed during the pendency of the claim, including, but not limited to, sinus node dysfunction in the form of supraventricular arrhythmia with an implanted pacemaker, sinoatrial node dysfunction, and acute coronary syndrome.

(B)  For each currently diagnosed heart disorder, the examiner should offer an opinion as to whether such meets VA's definition of ischemic heart disease.

(C)  For each currently diagnosed heart disorder that is not considered to be ischemic heart disease, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during service, or is otherwise related to service, to include the Veteran's in-service complaints of chest pain, January 1977 X-ray finding of minimal tortuosity of the ascending portion of the thoracic aorta, and/or his acknowledged exposure to herbicide agents.

(D)  For each currently diagnosed heart disorder that is not considered to be ischemic heart disease, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused or aggravated by diabetes mellitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Any opinion expressed should be accompanied by a supporting rationale.  The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


